Citation Nr: 1747048	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  09-44 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Marine Corps from September 1978 to September 1981.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In February 2012, the Veteran testified before the undersigned at a travel board hearing.  A transcript of that hearing is of record.  

The Board denied service connection in a March 2016 decision.  The parties filed a Joint Motion for Partial Remand (JMR), on the ground that the Board did not consider three blood pressure readings from the Veteran's service treatment records for which diastolic readings were greater than 90.  In a November 2016 order, the Court of Appeals for Veterans' Claims (Court) granted the JMR, vacated the portion of the Board decision denying service connection for hypertension, and remanded the case to the Board for readjudication.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  "A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Id. at 311 (internal citations and quotations omitted).  In evaluating the probative value of medical opinion evidence, the Board may consider the following factors: (1) whether the testimony is based upon sufficient facts or data; (2) whether the testimony is the product of reliable principles and methods; and (3) whether the expert witness has applied the principles and methods reliably to the facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  It is important that a medical examiner provide this information, because "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).

A remand is required because the July 2017 VA medical opinion is inadequate, in that it is not based on sufficient facts and bases.  

As noted in the November 2016 JMR and the March 2017 remand, service treatment records contain elevated blood pressure readings, including 140/100, 132/98, and 130/90 in January 1979, September 1979, and October 1980, respectively.  Under VA regulations, hypertension means the diastolic blood pressure is predominantly 90mm or greater.  38 C.F.R. § 4.401, Diagnostic Code 7101, Note 1 (2016).  The July 2017 VA examiner did not comment on the above-cited, in-service blood pressure readings.  The July 2017 VA medical opinion is therefore inadequate, in that the conclusion is not based on sufficient facts and data.  A remand for an addendum opinion is therefore required.  

VA treatment records to March 30, 2017, have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from March 31, 2017, to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claims folder all records of the Veteran's VA treatment from March 31, 2017, to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. After obtaining any additional records to the extent possible, obtain an addendum medical opinion regarding the nature and etiology of any current hypertension disorder.  The examiner should review the entire claims file, conduct all necessary tests and studies, and provide the requested opinions.  

a. Offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or more) that hypertension had its onset in service, or was otherwise caused by an in-service disease or injury.

b. Offer an opinion as to whether it is at least as likely as not that a current hypertension disorder had its onset within one year of the Veteran's discharge from his period of active service.

In reaching these conclusions, the examiner should specifically address the blood pressure readings contained in medical records dated January 1979 (140/100), September 1979 (132/98), October 1980 (130/90), and January 1983 (140/100 and 132/100).  The examiner should also address other periods where the Veteran displays elevated blood pressure readings.  

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

3. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue to the Veteran and his representative a supplemental statement of the case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


